[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                               JAN 23, 2009
                             No. 08-13487                    THOMAS K. KAHN
                         Non-Argument Calendar                   CLERK
                       ________________________

                        Agency No. A17-994-127

JOSE KAIRUZ TEXIDO,


                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 23, 2009)

Before BIRCH, BLACK and HULL, Circuit Judges.


PER CURIAM:
      Jose Kairuz Texido, a citizen of Cuba and lawful permanent resident of the

United States, appeals the Board of Immigration Appeals’ decision affirming the

Immigration Judge’s (IJ) determination that Texido abandoned his application for a

waiver of inadmissibility. Texido sought re-entry to the United States in February

2005, and his request was denied because the Department of Homeland Security

determined his convictions rendered him inadmissible under § 212(a) of the

Immigration and Nationality Act (INA). Texido told the IJ he intended to apply

for a waiver of inadmissibility under INA § 212(c). The IJ gave Texido nearly

nine months to file a complete application package, and when Texido failed to

comply with this deadline, the IJ deemed his application abandoned.

      "[W]hen a party lists an issue for appellate review but does not discuss that

question in their argument, they have abandoned it." Bayro v. Reno, 142 F.3d

1377, 1379 (11th Cir. 1998). Although Texido’s Statement of Issues identifies the

question of whether he abandoned his application as an issue for us to review, he

does not present any argument or cite any authority on this issue. Accordingly, we

find he has abandoned any challenge to the IJ’s determination he abandoned his

application. As this issue is dispositive of Texido’s appeal, we deny his petition

for review.

      PETITION DENIED.



                                          2